721 N.W.2d 796 (2006)
STATE AUTOMOBILE MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,
v.
Geoffrey N. FIEGER, Fieger, Fieger & Schwartz, P.C., and Fieger, Fieger, Schwartz & Kenney, P.C., Defendants-Appellees.
Docket No. 130456. COA No. 254461.
Supreme Court of Michigan.
October 6, 2006.
On order of the Court, the application for leave to appeal the November 8, 2005 *797 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to rule on the following issues: (1) whether, and if so on what basis, the defendants were entitled to deduct a portion of the plaintiff's lien recovery for attorney fees and costs incurred in obtaining recovery; and (2) on what basis the plaintiff is entitled to interest, if any. The Wayne Circuit Court's ruling must contain specific findings of fact and conclusions of law and should be submitted to the Clerk of this Court within 42 days of the date of this order.
We retain jurisdiction.
WEAVER, J., concurs in part and dissents in part and states as follows:
While I concur in the order remanding this case to the Wayne Circuit Court, I dissent from the majority's decision to limit the issues to those specified in the majority's order. I would instead include among the issues the first issue that the Court of Appeals directed the trial court to address on remand: "(1) whether plaintiff has waived its claim against defendants due to its failure to appeal and/or contest the January 6, 1999, order of distribution in Rogers v. City of Detroit, et al, Wayne County Circuit Court, Docket No. 90-016936." State Auto Mutual Ins Co v. Fieger, unpublished order of the Court of Appeals, entered November 8, 2005 (Docket No. 254461).
Further, I dissent from the participation of Chief Justice Taylor and Justices Corrigan, Young, and Markman in this case, where Mr. Fieger is a party. For my reasons in detail, see my dissent in Grievance Administrator v. Fieger, 476 Mich. 231, 328-347, 719 N.W.2d 123 (2006) (Weaver, J., dissenting).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.